Citation Nr: 9933307	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-02 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder currently evaluated as 70 percent disabling, 
to include consideration of the provisions of 38 C.F.R. 
§ 4.16(c).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Jackson, Mississippi.

A personal hearing was held at the RO in May 1995.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's PTSD is productive of no more than severe 
social and industrial impairment.  

3.  Service connection is only in effect for PTSD, rated as 
70 percent disabling.  

4.  The veteran has occupational history as a laborer and 
reportedly became totally disabled in 1979.  He did not 
graduate from high school.

5.  The veteran's PTSD is so debilitating as to prevent him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (in effect prior to November 7, 1996); 
Diagnostic Code 9411 (in effect on November 7, 1996).

2.  The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.16(c), Diagnostic Code 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that a 
rating in excess of 70 percent is warranted for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  
Additionally, as noted as part of a VA Form 1-646 (Statement 
of Accredited Representation in Appealed Case) dated in 
August 1996, it is asserted that he is unable to find 
substantial gainful employment due to his PTSD, which has 
prevented employers from hiring him.  

Initially, it is noted that the veteran has presented well-
grounded claims within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the instant claims are plausible.  
This finding is based in part on the veteran's assertion that 
his psychiatric disorder has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
finds that no further development of the record is necessary 
before appellate disposition is completed.  All records of 
treatment indicated by the veteran have been associated with 
the claims file.  In addition, he was recently examined by 
the VA and the report of the examination has been made part 
of the records on file.  Accordingly, the Board is satisfied 
that the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for PTSD was initially granted by a rating 
decision dated in April 1991.  A 70 percent rating was 
assigned pursuant to Diagnostic Code 9411of VA's Schedule for 
Rating Disabilities (Schedule).  The 70 percent rating 
assigned in April 1991 has remained in effect since that 
rating action.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of VA's Schedule, 38 C.F.R. Part 4.  
Under DC 9411, in effect prior to November 7, 1996, a 70 
percent rating evaluation is warranted when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
(effective prior to November 7, 1996).  

Effective November 7, 1996, the rating criteria for mental 
disorders was amended.  Under the revised rating criteria, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

It is initially noted that the veteran has been receiving 
ongoing treatment for his psychiatric problems through VA 
medical facilities since the early 1990's, to include 
hospitalization.  

A VA examination was conducted in January 1994.  Following 
the examination, the examiner indicated that the veteran 
satisfied the criteria for a diagnosis of PTSD.  A VA 
psychiatric examination was conducted in August 1994.  The 
diagnosis was PTSD, moderate to severe.  The examiner 
commented that the veteran was severely impaired with regard 
to his social and industrial capability because of his PTSD 
and heart disease.  

Received in February 1995 were statements from the veteran 
mother and a re friend in which they describe the veteran's 
symptoms.

A VA psychiatric examination was conducted in July 1995.  At 
that time the veteran indicated that he had a 9th grade 
education and had last worked in 1987 for a petroleum 
drilling company.  He indicated that he disliked crowds and 
that sudden noises startled him.  He added that he dreamed of 
Vietnam three times a week.  

The examination showed that the veteran's mood and affect 
were anxious and depressed.  He denied hallucinations and 
homicidal or suicidal thoughts.  He was oriented to person, 
place, situation, and time.  Memory was described as good, as 
was judgment to avoid common danger and insight.  The 
diagnosis was PTSD.  

During the course of his May 1995 personal hearing at the RO, 
the veteran testified that he last worked in 1987 as a 
roustabout in the oil field business, and that he was asked 
to leave his employment due to symptomatology, such as the 
daily occurrence of flashbacks, associated with his PTSD.  He 
denied having either friends or a social life.  

Received in September 1995 were records from the Social 
Security Administration (SSA) which indicate that the veteran 
was awarded disability benefits in 1991 for a psychosis and a 
severe personality disturbance. The disability began in 1987.  
VA outpatient treatment records, dated in October 1996 and 
August 1998, are shown to contain a diagnosis of PTSD, 
described as stable.

A VA psychiatric examination was conducted in January 1999.  
The veteran complained of experiencing auditory 
hallucinations as recently as three weeks previously as well 
as visual hallucinations about one month earlier.  He added 
that he had flashbacks to Vietnam 3-4 times per day and that 
he dreamed of Vietnam 2 or 3 times per week.  The veteran 
also mentioned that he is startled by sudden loud noises.  He 
denied homicidal or suicidal thoughts.  

The examination revealed fluent and spontaneous speech, with 
no flight of ideas or looseness of associations.  Mood and 
affect was described as apprehensive.  He denied 
hallucinations and expressed no identifiable delusions.  He 
denied homicidal or suicidal thoughts.  He was precisely 
oriented to person, place, situation, and time.  The examiner 
noted that the veteran was of average intelligence, and that 
his judgment to avoid common danger was good.  Abstracting 
ability was described as adequate with insight described as 
fair.  

The examiner noted that a review of the claims folder showed 
that the veteran had been variously diagnosed with adjustment 
disorder, depressed mood, alcohol and drug abuse, episodic 
alcoholic dependence, dysthymia, drug overdose, mixed 
personality disorder with dependent avoidant borderline 
paranoid features, dysthymia with anxiety, alcohol 
dependence, and generalized anxiety disorder.  He added that 
the symptoms displayed by the veteran during the examination 
were consistent with PTSD, and that there was no clear 
evidence at that time to support the previously mentioned 
diagnoses.  

The examiner added that the veteran was severely impaired in 
his ability to pursue work and to relate to others.  He also 
noted that the veteran would have marked difficulty 
maintaining concentration, receiving supervision, adapting to 
change at work, and relating to co-workers because of his 
PTSD symptoms.  The diagnoses were PTSD and alcohol abuse and 
dependence in sustained full remission.  A Global Assessment 
of Functioning (GAF) score of 55 was provided.  

Also of record is the report of a VA social and industrial 
survey dated in January 1999.  The social worker supplied a 
GAF score of 60.  The report notes that the veteran had 
indicated that he last worked as a general laborer in 1987, 
and that he had a 10th grade education.  The veteran was 
noted to be somewhat guarded and suspicious during the 
interview.  He reported signs of anxiety, as well as 
personality problems characterized by dependent, avoidant, 
borderline, and paranoid personality patterns.  

The veteran denied any current thought of harming himself or 
others, but endorsed both auditory and visual hallucinations.  
The veteran noted that he spent most of his time at home and 
had few social contacts.  He reported that his marriage, of 
19 years, was very good.  The report also noted that over the 
years the veteran had had problems dealing with supervisors 
and fellow workers, and that he changed jobs frequently at 
the sign of any sort of conflict.  The social worker 
determined that the veteran's affect was restricted.  The 
examiner also found that the veteran had moderate difficulty 
in social and occupational functioning.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The VA examiner, in the VA 
examination report dated in January 1999, assigned the 
veteran a GAF of 55.  The social worker, also in January 
1999, assigned a GAF score of 60.  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements, together with the statement submitted from his 
wife and mother received in February 1995, must be viewed in 
conjunction with the objective medical evidence.  

In this regard the recent VA examinations show that the 
veteran in July 1995 was experiencing anxiety and depression.  
In January 1999 he was apprehensive.  However, the 
examinations showed that he was oriented, without impairment 
in memory or speech.  His judgment was good and his insight 
was described as fair to good.   Based on the evidence of 
record, it is the Boards judgment that the PTSD does not 
satisfy the criteria for 100 percent rating under either the 
old or revised schedular rating criteria.  

The PTSD is the veteran's only service-connected disability, 
and is rated at 70 percent.  Thus, the provisions of 38 
C.F.R. § 4.16(c) (effective prior to November 7, 1996) must 
be considered.  In such cases where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c).

In this regard, the record indicates that the veteran has not 
worked since 1987.  The SSA has awarded disability benefits 
in 1991 based on psychiatric problems.  Additionally the 
evidence shows that he has been receiving ongoing treatment 
for his psychiatric illness.  When examined by the VA in 
August 1994, the examiner indicated that the veteran was 
severely impaired with regard to his social and industrial 
capability because of his PTSD and heart disease.  It is 
unclear as to the degree of impairment caused solely by the 
PTSD.  However, during the recent VA examination, the 
examiner indicated that severely impaired in his ability to 
pursue work and to relate to others.  The July 1995 VA 
examination showed that the veteran was experiencing 
nightmares, anxiety and depression.

The Board finds that the evidence is in equipoise as to 
whether the veteran's service-connected psychiatric disorder 
was so debilitating as to prevent the veteran from obtaining 
and maintaining substantial gainful employment consistent 
with his education and occupational experience per 38 C.F.R. 
§ 4.16(c).  As such the benefit of the doubt doctrine is 
applicable and must be resolved in favor of the veteran.  38 
U.S.C.A. § 5107 West 1991).  

Accordingly, it is the Board's judgment that a 100 percent 
schedular rating is warranted pursuant to 38 C.F.R. § 4.16(c) 
which was in effect prior to November 7, 1996.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to 100 percent schedular evaluation pursuant to 
38 C.F.R. § 4.16(c) for PTSD is granted, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

